Citation Nr: 1713329	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-18 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder with obsessive compulsive personality traits (major depressive disorder) prior to March 11, 2014.

2.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder after March 11, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 2006 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the case was transferred to the Detroit, Michigan, which has jurisdiction.

The June 2009 rating decision granted service connection for major depressive disorder and assigned a 30 percent evaluation, effective November 30, 2008.  The Veteran appealed for a higher disability rating.

On his September 2012 VA Form 9, the Veteran requested a videoconference hearing, which was scheduled for October 2015.  However, the Veteran failed to appear, has not submitted good cause for failure to appear, and has not since requested that his hearing be rescheduled.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

In December 2015, the Board remanded the claim for additional development.  Then, in August 2016, the Appeals Management Center (AMC) increased the Veteran's assigned rating for major depressive disorder to 50 percent, effective March 11, 2014.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability, and because the Veteran has not indicated that he is content with the new rating, his increased rating claim remains on appeal.

The December 2015 Board action also remanded the issue of entitlement to service connection for hypertension, which the AMC granted in the August 2016 rating decision.  As this action constitutes a full grant of the benefit sought on appeal, the Board will not address this issue herein.


FINDINGS OF FACT

1.  For the period prior to March 11, 2014, the Veteran's major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, or mood, due to symptoms such as suicidal ideation; passive homicidal ideation; obsessive/ritualistic activity; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); hypervigilance; nightmares and flashbacks; anxiety; panic attacks more than once per week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has not manifested symptoms which result in total occupational and social impairment.

2.  For the period beginning March 11, 2014, the Veteran's major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, or mood, due to symptoms such as suicidal ideation; passive homicidal ideation; obsessive/ritualistic activity; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); hypervigilance; nightmares and flashbacks; anxiety; panic attacks more than once per week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has not manifested symptoms which result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to March 11, 2014, the criteria for a disability rating of 70 percent, but no higher, for major depressive disorder have been met. 38 U.S.C.A. 	 §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9434 (2016).

2.  For the period beginning March 11, 2014, the criteria for a disability rating of 70 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to considering the merits of the claims in  appellate status, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A; 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (1).

In a claim for an increased evaluation, the Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

A November 2011 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his major depressive disorder.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  The Veteran has not alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The duty to assist provisions of the VCAA have also been met.  The RO obtained the Veteran's service treatment records (STRs), post-service VA treatment records and Social Security Administration (SSA) records. The RO also scheduled VA psychiatric examinations in February 2009 and May 2010.  These examinations are  adequate to assess the severity of his psychiatric disability.

Additionally, in accordance with the December 2015 remand, the RO obtained updated VA treatment records and afforded the Veteran another VA psychiatric examination in June 2016.  The agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2016).

Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (West 2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 	 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's service-connected major depressive disorder has been initially rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).  He contends that he is entitled to a disability rating in excess of 30 percent prior to March 11, 2014, and in excess of 50 percent thereafter, for his major depressive disorder.

Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A review of the evidence of record shows that for the entire appeal period, a 70 percent rating for major depressive disorder is warranted.  In this regard, the Veteran underwent a VA examination in February 2009 to determine the etiology of his major depressive disorder.  The Veteran reported having a good relationship with his wife and family, but having a strained relationship with his wife's family.  He kept in touch with Marine Corps friends and got along with most of his neighbors except for one who was a drug dealer.  The Veteran also indicated that he was irritated by lazy people at his work.  The examiner reported that the Veteran's symptoms resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He further reported that the Veteran's symptoms included obsessive/ritualistic behavior, passive homicidal thoughts without intent, suicidal thoughts, depressed mood, poor sleep, poor attention and concentration, poor appetite, low energy, anxiety, and feelings of helplessness and worthlessness.

A review of the SSA records reveal that the Veteran was awarded SSA disability benefits, effective December 1, 2009.  The primary diagnosis was affective/mood disorder and the secondary diagnosis was essential hypertension.  The SSA records include a May 2010 psychological examination.  The examiner noted the following degrees of limitation: restriction of activities of daily living was moderate; difficulties in maintaining social functioning was marked; difficulties in maintaining concentration, persistence or pace was marked.  The examiner noted that "MSO from VA indicates that [the Veteran] is unable to work due to symptoms of his mental impairment."  He determined that the Veteran's ability to function appropriately, independently, effectively, and on a sustained basis is substantially degraded due to his psychiatric impairments.

In May 2010, the Veteran underwent another VA examination.  The Veteran reported that he had panic attacks one to three times per week that lasted for a duration of 10 to 15 minutes.  He described his relationship with his wife as rocky because she had to put up with him hitting her in his sleep and having "major mood swings."  He spoke to his father once a week and visited his great uncle from time to time.  However, he did not speak to his brother, and his mother left "after ten minutes" when she visited him for the first time in 18 months a couple days ago.  The Veteran also claimed that all of his friends were dead, but he went to his neighbors from time to time and talked to two Marine Corps friends.  He indicated that he did not go places and avoided the public, so he did not know if he got along with others.  The Veteran stated that he had currently been unemployed for 6 months because he just stopped going to work.  He reported having nightmares, intrusive recollections, anxiety, depression, avoidance of activities and people, marked diminished interest in significant activities, feelings of detachment or estrangement, restricted range of affect, sleep difficulty, irritability and anger outbursts, problems with concentration, hypervigilance, and exaggerated startle response.  The examiner determined that the Veteran had constricted affect, agitated mood, and passive thoughts of suicide with no attempts, intent, or plan.  He reported that the Veteran denied symptoms of obsessive compulsive disorder.  

VA treatment records show regular treatment for psychiatric disabilities.  Notably, in January 2010, a VA treatment record shows that the Veteran left his job after an anxiety attack and the examiner noted obsessive compulsive disorder and anxiety reactions.  A June 2010 VA treatment record indicates that the Veteran tried to control his anger, but that when a man started hitting him after he broke up a fight, the Veteran beat him up.  A July 2010 VA treatment record shows that the Veteran left a psychiatric support group because he could not tolerate being in the small group of people.  Suicidal ideation was also noted.  The VA medical records document that the Veteran was hospitalized in November 2010 and April 2011 for suicidal ideation in the context of worsening psychiatric symptoms.  An April 2011 VA treatment record notes that the Veteran was at an increased risk of suicide.  He reported having 2 previous suicidal attempts by overdose, most recently in early 2010, but he was not hospitalized for either attempt.  An August 2011 VA treatment record notes that the Veteran had attempted suicide 4 days previously.  A December 2012 VA treatment record notes that after the Veteran's ex-wife brought her family members over with a truck to move her things out of the house, the Veteran got into a physical altercation with his ex-wife's father where he hit him in the face.       

The Veteran was afforded another VA examination in June 2016.  He reported that he had been married from 2007 to 2013, fathering a son, and citing "a lot of problems" as the reason for his divorce.  He stated that he took his problems out on his ex-wife.  He indicated that he had been dating a woman for the last 2 years, fathering a daughter, and that he was "amazed she's still around some days."  He also reported problems with anger and anxiety in his relationship and that he would scream and throw things at his girlfriend and child.  He denied having any friends, but stated that he spoke with his brother and father.  The Veteran also reported that he had gone back to college for a year about 3.5 years ago, but that there would be weeks where he did not want to go to classes, and he got kicked out of a class.  He indicated that he had returned to the work force 2 years ago, where he was fired at one job for becoming "angry at the wrong person" and leading to a physical altercation.  At another truck delivery job, the Veteran stayed for 2 months until he was involved in a verbal altercation with some employees.  He was currently delivering milk for a company, but he maintained that he had already been banned from 1 of the 20 facilities to which he was supposed to deliver.  

The Veteran maintained that if someone made him angry, he could be in a bad mood for a few days afterwards.  He reported experiencing depression, anxiety, panic attacks, sleep difficulties, dysphoric dreams, flashbacks, and "hit or miss" memory.  He indicated that he often had suicidal thoughts and that he had made a few attempts via overdose a few years ago when he was tired of living with anxiety.  He denied any current suicidal plan or intent.  He also reported homicidal thoughts, but denied acting on those thoughts or any current plan or intent.  He also denied having any psychotic symptoms.    

The examiner found that the Veteran's symptoms included impaired impulse control, such as unprovoked irritability with periods of violence; depressed mood; disturbances of motivation and mood; flattened affect; impaired judgment; anxiety; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control; chronic sleep impairment; panic attacks more than once a week; and occupational and social impairment with reduced reliability and productivity.  The examiner reported that since the Veteran's last VA examination in 2010, his psychosocial functioning had remained relatively poor, with the Veteran being involved in both inpatient and outpatient mental health treatment.    

A March 2014 Informal Decision Review Officer Conference Report reveals that the Veteran had been treated with counseling and medication refills monthly.  He reported 3 suicide attempts.  He also indicated that there were court restrictions with seeing his son, with the parents required to be present and someone having to go with him when he left the house.  He maintained that he had been employed on a short-time basis, but that he had been unable to remain due to nervousness and being uncomfortable.  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's major depressive disorder most nearly approximates the criteria for an initial 70 percent rating for the entire period on appeal.  The evidence demonstrates that the Veteran has recurrent depression, panic attacks, anxiety, feelings of isolation, recurrent suicidal ideation, impaired impulse control, difficulty adapting to stressful situations, hypervigilance, nightmares, difficulty maintaining family relationships, and difficulty maintaining occupational and school relationships.  These symptoms have resulted in several hospitalizations and suicide attempts.  The Veteran also has a history of anger, violent outbursts resulting in physical and verbal altercations, and irritability.  A May 2010 SSA examiner determined that the Veteran's ability to function appropriately, independently, effectively, and on a sustained basis was substantially degraded due to his psychiatric impairments,and a June 2016 VA examiner found that the Veteran's psychosocial functioning had been relatively poor since 2010.  

The above-cited evidence establishes that, collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with deficiencies in most areas of the Veteran's life, thus indicating a severe disability picture with severe social and occupational impairment.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent total occupational and social impairment, as is required for the maximum, 100 percent disability rating.

A higher 100 percent rating is not warranted in this case because the medical evidence consistently reflects that the Veteran has had logical and coherent thought processes, and normal, unremarkable speech patterns.  The medical evidence also shows that the Veteran consistently presented well-dressed and groomed, and thus there is no evidence of an inability to perform activities of daily living, such as the maintenance of minimal hygiene.  Additionally, the Veteran was not disoriented to time or place, and he denied persistent delusions or hallucinations.  Memory loss for names of close relatives, own occupation, or own name or similar symptoms has also not been shown.  Moreover, while it has been demonstrated that the Veteran has severe symptoms, those symptoms have not prevented the Veteran from maintaining certain relationships.  The Veteran has been able to attend therapy sessions to improve his symptoms.  Despite having problems relating to family and friends at times, including a divorce, the Veteran has been able to maintain relationships with a wife at one point, a girlfriend, his children, his father and brother, and a few neighbors and friends.  While the Veteran has had occupational impairment in being unable to get along with employees at work, he has still been employed periodically throughout the years, including at present.  Furthermore, the Board recognizes that the Veteran's recurrent suicidal and occasional homicidal ideation has resulted in a few hospitalizations, suicide attempts, and physical and verbal altercations with others.  However, given that he has overall been able to attend therapy and maintain some social and occupational relationships, his psychiatric symptomatology would not rise to the level of persistent danger to self or others or grossly inappropriate behavior.  Therefore, while the Veteran's PTSD has resulted in severe social and occupational impairment, as well as deficiencies in mood, the Board finds that the frequency, severity, and duration of these symptoms do not rise to the levels required for a rating in excess of 70 percent. 

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for major depressive disorder.  See Mauerhan, supra.  After considering all the lay and medical evidence of record, the Board finds that a rating in excess of 70 percent is not warranted for any period under appeal.

The Board has considered a staged rating, but finds that at no time during the appellate period is an assignment of the next higher 100 percent rating justified for his psychiatric symptomatology; therefore, assigning staged ratings for such disability is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 70 percent is warranted.

Based on the foregoing, the Board finds that the preponderance warrants a finding that the severity of the Veteran's symptoms is contemplated by a 70 percent rating for the entire period on appeal.  However, the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms is contemplated by a rating in excess of 70 percent for the entire appellate period.  The Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim for rating higher than 70 percent during the appeal period.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.

The Board has also considered whether an extra-schedular rating is warranted for this disability; however, the Veteran has not asserted entitlement to this benefit and the Board, likewise, cannot find such a basis under  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected major depressive disorder with the established criteria found in the rating schedule.  The Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his major depressive disorder and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the evidence supports a rating of 70 percent, but no higher, for the entire appeal period; specifically, since November 30, 2008 (the date of the claim).  

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, although the record indicates the Veteran's service-connected disabilities caused some interference with his employment, during the June 2016 VA examination, the Veteran reported that he "came off of SSD" and returned to the work force 2 years prior and was currently employed.  Accordingly, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to the Veteran's increased rating claim for major depressive disorder, and thus the Board finds it unnecessary to consider entitlement at this juncture.



ORDER

The Board having determined a 70 percent rating is warranted for the Veteran's major depressive disorder prior to March 11, 2014, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined a 70 percent rating is warranted for the Veteran's major depressive disorder since March 11, 2014, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


